Citation Nr: 0532847	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability. 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service between 1970 and 
1971.

The current appeal arose as a result of rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied entitlement to the 
benefits sought.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2005.  A transcript of 
that hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his personal appearance in May 2005 the veteran 
testified that his last visit to the VA clinic for treatment 
was the day before the hearing.  He submitted a copy of a 
Progress Note from the VA Medical Center showing that he was 
seen in May 2005.  He was described as mostly anxious and 
depressed.  It was further noted that the veteran's GAF was 
55; that his condition was chronic; and that he was severely 
and permanently disabled.

According to other records on file, the veteran has been 
hospitalized for his PTSD on numerous occasions since 1999.  
The outpatient treatment notes reflect that he has been 
consistently treated for his PTSD on a regular basis, and on 
occasion he has required hospital admission.   While some of 
these records are on file, it is clear that there are records 
of VA treatment that remain outstanding.  Those records must 
be obtained.  Records generated by VA are constructively 
included within the 




file.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159.  

The Board also notes that the veteran's most recent VA 
psychiatric examination is now almost 3 years old.  Since 
then, the veteran has been hospitalized and treated on 
numerous times.  Therefore, the veteran should be afforded 
another psychiatric examination to determine the current 
extent and severity of his service-connected PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.   The RO should ask the veteran to 
provide a list of the names and addresses 
of all sources of treatment for his 
psychiatric disorder, including VA 
doctors and VA Medical Centers, VA 
Outpatient Clinics, etc. where he has 
been treated for his PTSD. 

2.  The RO should obtain all current VA 
treatment records, including records of 
all outpatient and inpatient mental 
health treatment from 2000 to the 
present.  The records obtained should be 
associated with the claims folder.  

3.  After all records of treatment have 
been obtained, the veteran should be 
scheduled for a VA psychiatric 



examination to determine the current 
severity of his service-connected PTSD.  
The examiner is requested to determine 
all current manifestations associated 
with the veteran's PTSD and to comment on 
their severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD, and specifically what 
impact, if any, the veteran's disability 
has on his employability.  A current 
Global Assessment of Functioning (GAF) 
scale score should be provided.  The 
claims folder should be available for 
review in conjunction with the 
examination.  The examiner should provide 
a comprehensive report including full 
rationale for all opinions expressed.  
All findings should be set forth in 
detail. 

 4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any issue remains denied, the RO should 
provide the appellant and his 
representative with a new supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including the 
applicable legal authority (including the 
VCAA) as well as a summary of any 
evidence received since the issuance of 
the last SSOC.  The veteran and his 
representative should be allowed a 
reasonable period for response.   
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

